Citation Nr: 0735099	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an unspecified 
condition of the right hip, ankle, and foot, claimed as 
secondary to service-connected degenerative disc disease of 
the lumbar spine.

3.  Entitlement to service connection for a right knee 
condition, claimed as secondary to service-connected 
degenerative disc disease of the lumbar spine.

4.  Entitlement to a disability rating greater than 20 
percent for degenerative disc disease of the lumbar spine.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1977, from January 1979 to August 1981, and from October 1981 
to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

The veteran testified before the undersigned at a Travel 
Board hearing in May 2007.  A transcript of that hearing is 
associated with the claims folder.  


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
spine and joints examinations in August 2004.  The VA 
examiner found that the veteran had no neurological deficits 
and exhibited normal sensation in the lower extremities 
without complaints of numbness, normal muscle strength 
evidenced by ability to walk on his heels and toes, no muscle 
wasting in the lower extremities, normal reflexes in the 
lower extremities, and normal straight leg raising to 90 
degrees.  The VA examiner further found that the veteran's 
complaints regarding the joints of the right lower extremity 
were not consistent with any organic back pathology and his 
aching joint pain was not consistent with radicular pain.  
However, in a private examination conducted in October 2005, 
T. C. Ong, M.D., diagnosed the veteran with radiculopathy of 
both lower extremities.  Similarly, in a private examination 
conducted in April 2006, J. M. Tarno, D.O., opined that it is 
most likely that the pain the veteran is feeling in his hips, 
knees, and ankles is radicular pain coming from the lumbar 
spine.  Since the current nature and extent of the veteran's 
degenerative disc disease is unclear, the Board finds a new 
VA examination conducted by a neurologist is required to 
determine the nature and etiology of the veteran's 
pathologies of the lumbar spine and right lower extremity.

In addition, the Board observes that the August 2004 VA 
psychiatric examination and September 2004 VA psychiatric 
assessment did not include a discussion of the veteran's only 
verified stressor: the death of Sergeant T. P. Harvey in Ba 
Xuyen, Vietnam on June 6, 1971, due to the fact that the 
veteran did not allege this stressor until August 2006.  The 
veteran claims the death of Sergeant Harvey, a fellow 
helicopter crew chief who bunked across from the veteran in 
an open barracks, is responsible for his current PTSD 
diagnosis.  The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, a new examination is required to 
determine the etiology of the veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
neurological examination to evaluate the 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine and the nature and etiology of his 
right knee condition and unspecified 
condition of the right hip, ankle, and 
foot.  The claims folder, including the 
reports of the VA examinations of the 
veteran's spine and joints dated August 
2004, the private medical examination 
conducted in October 2005 by T. C. Ong, 
M.D., and the private medical examination 
conducted in April 2006 by J. M. Tarno, 
D.O., should be made available to the 
examiner for review before the 
examination.  The examination report 
should state whether such review was 
accomplished.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner in order to 
ascertain whether the veteran does have 
neuropathy associated with his back 
disability, and, if so, the specific 
nerve(s) affected and the severity 
thereof.

The examining neurologist should identify 
and describe any current symptomatology 
associated with the service-connected 
degenerative disc disease of the lumbar 
spine, including any functional loss due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any of 
the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such flare-
ups.  In addition, the examiner should 
inquire as to whether the veteran has 
suffered any incapacitating episodes in 
the previous 12-month period and, if so, 
the total duration of such episodes.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  

2.  The RO should arrange for a VA 
psychiatric examination to determine 
whether it is more likely, less likely, or 
as likely as not that the veteran's 
currently diagnosed PTSD is related to his 
single verified in-service stressor: the 
death of Sergeant T. P. Harvey in Ba 
Xuyen, Vietnam on June 6, 1971.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The examiner is asked to 
elicit a detailed summary of nature of the 
veteran's relationship with Sergeant 
Preston and the circumstances surrounding 
his death.  Any opinion concerning the 
etiology of the PTSD should include a 
complete explanation.  If the examiner is 
unable to offer the requested opinion 
without resorting to speculation, the 
examination report should so state.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



